 



Exhibit 10.04d
MONRO MUFFLER BRAKE, INC.
RETIREMENT PLAN
Amendment No. 4 to GUST Restatement
     Pursuant to Section 11.1, the Plan is amended, effective January 1, 2004,
by adding the following new provision to the end of Section 1.2:
     Notwithstanding anything in the Plan to the contrary, with respect to the
Code section 415 limit, for purposes of adjusting the annual benefit to a
straight life annuity, the equivalent annual benefit shall be the greater of the
equivalent annual benefit computed using the Plan’s interest rate and Plan
mortality table (or other tabular factor) and the equivalent annual benefit
computed using five percent (5%) interest rate assumption and the “applicable
mortality table.” However, for purposes of adjusting the annual benefit to a
straight life annuity, if the annual benefit is paid in any form other than a
non-decreasing life annuity payable for a period not less than the life of a
Participant or, in the case of a Pre-Retirement Survivor Annuity, the life of
the surviving spouse, then the equivalent annual benefit shall be the greater of
the equivalent annual benefit computed using the Plan interest rate and Plan
mortality table (or other tabular factor) and the equivalent annual benefit
computed using the “applicable interest rate” and the “applicable mortality
table.” With respect to Plan Years beginning in 2004 and 2005 and any subsequent
Plan Year as provided by law, for purposes of adjusting the annual benefit to a
straight life annuity, if the annual benefit is paid in any form other than a
non-decreasing life annuity payable for a period not less than the life of a
Participant or, in the case of a Pre-Retirement Survivor Annuity, the life of
the surviving spouse, then the equivalent annual benefit shall be the greater of
the equivalent annual benefit computed using the Plan interest rate and Plan
mortality table (or other tabular factor) and the equivalent annual benefit
computed using five and one-half percent (5.5%) and the “applicable mortality
table.”
     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this amendment on its behalf this 21st day of December, 2006.

            MONRO MUFFLER BRAKE, INC.
      By:   /s/ Catherine D’Amico         Title: Executive Vice President Chief
Financial Officer             

